,




                  THE       ATFORNEY      GENERAL
                                 OF TEXAS
                             AURTIN. T-e 78711




    The Honorable John R. Bigham,      Chairman       Opinion No.   H-     608
    Environmental    Affairs Committee
    House of Representatives                          Re: State funds which may
    Capitol Building                                  be used by the Parks and
    Austin, Texas                                     Wildlife Department  for the
                                                      construction of a headquarters
                                                      building at McKinney Falls
                                                      State Park.

    Dear   Representative   Bigham:

            You have requested our opinion concerning the funds to be used for
    the construction  of a Parks and Wildlife headquarters building at McKinney
    Falls State Park.    You ask:

                     (1) Which state funds may be used b the Parks and
                     Wildlife Department   in constructing its new state
                     headquarters   on a portion of McKinney Falls State
                     Recreation   Park?

                     (2) Is the erection of such a building a proper
                     “capital outlay” or other proper use of funds
                     described in article 4386b-2,  V. T. C. S. ?

                     (3) Is the erection of such a building a proper     use
                     of Texas Parks Fund No. 31?

            Your attention is directed to the Parks and Wildlife Department’s
    appropriation  in the General Appropriations   Act for the 1973-75 biennium,
    House Bill 139, 63rd Leg.,    Regular Session,  1973.  In a rider attached to
    the regular appropriations   provisions for the Department,    the Act provides
    for an appropriation  of:

                     . . . the unexpended balance of appropriations    made
                     to the Parks and Wildlife Department for construction
                     of a State office building as provided in the General
                     Appropriations    made by the Sixty-Second  Legislature
                     . . . for the same purposes and subject to the same
                     restrictions   for the biennium beginning September 1,
                     1973.




                                          p.   2693
                                                                                          ,-



                                                                                     ’.
The Honorable   John R.   Bigham    - Page    2      (H-608)




The current appropriation  therefore  appropriates  the unexpended balance
of the appropriation made in the previous biennium,    for the same purpose
and subject to the same restrictions.

       The previous appropriation,    found in Senate Bill 11, Acts 62nd Leg.,
Regular Session,   1971, as amended by Senate Bill 7, Acts 62nd Leg.,     1st
Called Session,  1971, was likewise in the form of a rider to the Depart-
ment’s regular appropriations   for the biennium ending August 31, 1973:

                In addition to the funds appropriated        hereinabove,
                there is hereby appropriated        out of such funds as
                may be available to the Parks and Wildlife Depart-
                ment an amount NTE $8, 000, 000 for construction
                of a State office building for the Parks and Wildlife
                Department to be located at McKinney Falls State Park
                including facilities   for wildlife   scientific research and
                comprehensive      park and statewide outdoor recreation
                planning.    Such amount to cover planning,          site develop-
                ment, professional      services   and fees,    salaries   and
                wages,    capital outlay including utilities,      equipment,
                park areas and other improvements           related thereto
                and all other necessary      costs and expenses whether
                by contract or direct payments.

         The current appropriation      is made subject to the same restrictions
as the original appropriation,      and the original appropriation  was not
limited to any specific funds but was limited to a total amount not to
exceed $E,OOO,OOO.      Therefore,     the answer to your first question is that
the current appropriation     subject to the “amount” limitation of the
original appropriation,    would. permit the use of the unexpended balances
remaining   at the conclusion    of the 1971-73 biennium in such funds as may
have been available to the Parks and Wildlife       Department.    The current
Appropriation    Act rider does not, in our opinion, appropriate       additional
money for such purposes.        It merely reappropriates    funds on hand but
unspent during the previous biennium.          See Attorney General Opinions
WW-280    (1957), WW-23    (1957) and V-1117(1950).

         In answer to your second question,   Attorney General Opinion
M-952 (1971) held that the funds available to the Department under the re-
appropriation   may be transferred   to the Operating Fund and expended for
the construction  of the building in question pursuant to article 4386b-2,
V. T. C. S. -See Attorney General Opinion M-574 (1970).




                                        p.   269’4
,

    , ’

      The   Honorable   John R.   Bigham   - Page   3   (H-608)



             Your third question refers specifically to Texas Parks Fund No.
      31. This fund was created by Acts 1971, 62nd Leg., ch. 292, p. 1200
      amending article 7.06,  V. T. C. S. Tax-&n.

                        Fifty cents of the tax levied under this Article
                        on each 1,000 cigarettes    shall be credited to a
                        new special fund known as the Texas Parks Fund
                        which may be used by the Parks and Wildlife
                        Department for the ac uisition,     plannin
                        develo ment of state--e-a
                                               parks an historicgiit%d     . . .
                           mphasis
                        i-E-!--     added).

               In Attorney General Opinion H-575 (1975) we said “to the extent
      that the operational   expenses of the Department are referable        and allocable
      to the acquisition,   planning,   or development   of state parks and historic
      sites,  they may be financed from Texas Parks Fund 31. ” Likewise,             the
      use of Parks Fund 31 is appropriate       in the construction   of a Parks and
      Wildlife Headquartersbuildirg       at McKinney Falls State Park, but only to
      the extent that the building is related to or will be used in the acquisition,
      planning,   and development     of state parks and historic   sites.  See Attorney
      General Opinion M-952 (1971).        What proportion of the buildingisallocable
      to those purposes    is a question of fact.

                                        SUMMARY

                        The current appropriation     of unexpended balances
                        to the Parks and Wildlife Department for construction
                        of a State office building at McKinney Falls State Park
                        is referable   to the previous appropriation    therefor;
                        it authorizes   expenditures  of balances remaining at
                        the close of the previous biennium in the funds from
                        which expenditures     were previously   authorized.

                                                        Very   truly yours,




                                                        JOHN L. HILL
                                                        Attorney General      of Texas




                                            p.   2695
The Honorable   John R.    Bigham    - Page 4      (H-608)




APPROVED:




                NDALL,    First   Assistant




     OBERT HEATH.         Chairman
Opinion Committee

jwb




                                       p.   2695